Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard P. Berg Reg. No 28,145 on 01/26/2022.

The application has been amended as follows: 
“11. (Currently amended) The bottom hole assembly (BHA) of claim 7 mechanically isolated by said one or more multi-degree of freedom vibration isolators so that said additional sensors in said environmental module are more sensitive to drill string dynamics than are the plurality of instruments which are mechanically isolated by said one or more multi-degree of freedom vibration isolators.”




Allowable Subject Matter

Claims 2-7, 9, 11-20, 22 and 24-38 are allowed. 

The following is an examiner's statement of reasons for allowance:

Regarding Claim 2, Phillips (US Pub.2010/0307742) disclose the downhole instrument package (Fig.1, para [007], where a bottom whole assembly 100 included in a drill string 12) for use with a well drilling apparatus, the downhole instrument package comprising:

a. at least three sensors including an accelerometer, a magnetometer, a gyroscope (paragraph [0020] sensors such as accelerometers, magnetometers and gyroscopes);
c. the instrument package having at least two modes of operation including a continuous mode and a survey mode, the continuous mode being operational at least during times that the drilling apparatus is actively drilling and the survey mode being operational at least during times that the drilling apparatus is not actively drilling (paragraphs [0016], the bottom hole assembly 100 operating at two measurements modes);
d. the signal processing device applying a first set of algorithms to data collected from the at least three sensors while in said continuous mode of operation, the collected data and/or the results of applying said first set of algorithms to the data detected when in said continuous mode of operation being stored as stored data by said signal processing device (paragraphs [0020], [0036|-[0037] and figure 3);
e. the signal processing device applying a second set of algorithms, different than said first set of algorithms, to data from the at least three sensors while in said survey mode of operation to determine a calculated position of the downhole instrument package (i) from data collected from the at least three sensors while in said survey mode of operation as augmented (ii) by said stored data (paragraphs [0020], [0036]- [0037] and figure 3). 

Kuroiwa (US Pub.2017/0226845) disclose the accelerometer, the magnetometer, and the gyroscope a mounted in an elongated configuration along with a signal processing device, the elongate configuration being supported by shock absorbers between a drill string associated with said well drilling apparatus and a drill face of a drill bit (paragraphs |0017]-[0019], [0027] and [0049] and figures 1-2).

 The prior art applied above does not disclose or render obvious the downhole “instrument package including a scheduler apparatus which includes a buffer for recording a stream of sensor data from said sensors, the scheduler apparatus determining whether the instrument package is in said continuous mode of operation or is in said survey mode of operation based a determination that a variance of the sensor data in the buffer is less than a predetermined threshold”.

 Regarding Claim 7, Phillips disclose a bottom hole assembly (BHA) for drilling an oilfield wellbore (Fig.1, para [0007], where a bottom hole assembly 100 included in a drill string 12) comprising:
     a plurality of instruments further comprising accelerometers, gyroscopes, and magnetometers (para [0020], where sensors such as accelerometers, magnetometers and gyroscopes); a computer configured to determine the current position of the
plurality of instruments from a set of measurements produced by the plurality of instruments (Fig. 1, para [0020] and [0036]-[0037]).

Kuroiwa disclose wherein the plurality of instruments is mechanically isolated from a drill head assembly of said BHA by one or more multi-degree of freedom vibration isolators (paragraphs [001 7]-[0019], [0027] and [0049] and figures 1-2).
Ledroz (US Pub.20180128101) disclose the computer having at least two modes different analytical modes of analyzing the set of measurements produced by the plurality of instruments, including a continuous mode and a survey mode, the continuous mode being operational at least during times that the BHA is actively drilling and the survey mode being operational at least during times that the BHA is not actively drilling(para [0036)]).

The prior art applied above does not disclose or render obvious:
“a scheduler apparatus which includes a buffer for recording a stream of sensor data from the plurality of instruments, the scheduler apparatus determining whether the computer is in said continuous mode of operation or is in said survey mode of operation based a determination that a variance of the sensor data in the buffer is less than a predetermined threshold”.

Regarding Claim 15, Phillips disclose a method of monitoring a well drilling operation while drilling said well (Claim 1, where a method for obtaining a high fidelity wellbore trajectory), the method comprising:
collecting a set of measurements from a plurality of downhole, environmental sensors within a bottom hole assembly (BHA) (paragraphs [0007], [0016], [0019]- para [0020], [0036]-[0037], and figures 1 and 3).

Kuroiwa disclose the plurality of downhole, environmental sensors are vibrationally isolated within the BHA (paragraphs [0017], [0019], [0027] and [0049] and figures 1- 2); processing the set of measurements into a real time evaluation of a current location of the environmental sensors (paragraphs [0036]-[0037], and figure 3).

The prior art applied above does not disclose or render obvious:
“processing the set of measurements into a real time evaluation of a current location of the environmental sensors during both a continuous mode and a survey mode, the continuous mode being operational while actively drilling said well and the survey mode being operational at least during times when the well drilling operation is not actively drilling the well; and
utilizing a scheduler apparatus which includes a buffer for recording a stream of said measurements, the scheduler apparatus determining whether the well drilling operation is in said continuous mode of operation or is in said survey mode of operation based a determination that a variance of the measurements in the buffer is less than a predetermined threshold”.

Regarding Claim 17, Phillips disclose a downhole instrument package for use with a well drilling apparatus (paragraph [0007] and figure 1, where a bottom whole assembly 100 included in a drill string 12), the downhole instrument package (paragraph [0007] and figure 1 the bottom whole assembly 100) comprising:

a. at least three sensors including an accelerometer, a magnetometer, a gyroscope (paragraph [0020));
c. the signal processing device applying a set of algorithms to data collected from the at least three sensors, the collected data and/or the results of applying said set of algorithms to the data collected being stored as stored data by said signal processing device (paragraphs [0020] and [0036]-[0037] and figure 3).

Kuroiwa disclose b. the accelerometer, the magnetometer, and the gyroscope being mounted in an elongate configuration along with a signal processing device, the elongate configuration being supported by one or more multi-degree of freedom shock absorbers between a drill string associated with said well drilling apparatus and a drill face of a drill bit (paragraphs [001 7]-[0019],[0027], [0049] and figures 1-2).

The prior art applied above does not disclose or render obvious:
“the one or more multi-degree of freedom shock absorbers utilizing a combination of flexible structure elements and hydraulic damping elements in multiple
axes to provide isolation in multiple degrees of freedom”.

Regarding Claim 18, Phillips disclose a downhole instrument package for use with a well drilling apparatus (paragraph [0007] and figure 1) comprising:
a. at least three sensors including an accelerometer, a magnetometer, a gyroscope (paragraph [0020], where sensors such as accelerometers, magnetometers and gyroscopes);
c. the signal processing device applying a set of algorithms to data from the at least three sensors to determine a calculated position of the downhole instrument package (paragraphs [0020], [0036]-[0037] and figure 3).

Kuroiwa disclose b. the accelerometer, the magnetometer, and the gyroscope being mounted in an elongate configuration along with a signal processing device, the elongate configuration being supported by one or more multi-degree of freedom shock absorbers between a drill string associated with said well drilling apparatus and a drill face of a drill bit (paragraphs [0017]-[0019], [0027], [0049] and figures 1-2).

The prior art applied above does not disclose or render obvious:
“the one or more multi-degree of freedom shock absorbers utilizing a combination of flexible structure elements and hydraulic damping elements in multiple axes to provide isolation in multiple degrees of freedom”.

Regarding Claim 25, The prior art applied above does not disclose or render obvious: “one or more multi-degree of freedom vibration isolators utilizing a combination of flexible structures and hydraulic damping in multiple axes to provide isolation in multiple degrees of freedom.”

Regarding Claim 26, Phillips disclose a bottom hole assembly arranged for monitoring a well drilling operation while actively drilling said well, (Claim 1, where a method for
obtaining a high fidelity wellbore trajectory) the bottom hole assembly comprising: a plurality of downhole, environmental sensors, arranged for collecting a set of measurements (paragraphs [0007], [0016], [0019]- para [0020], [(0036]-[0037], and figures 1 and 3).

Kuroiwa disclose environmental sensors, vibrationally isolated within said bottom whole assembly (paragraphs [001 7], [0019], [0027] and [0049] and figures 1-2);
    a signal processing device arranged for processing the set of measurements into a real time evaluation of a current location of the environmental sensors by comparing data collected while actively drilling said well with data collected when the well drilling operation is not actively drilling the well (paragraphs [0036]-[0037], and figure 3).

The prior art applied above does not disclose or render obvious:
“the plurality of instruments is mechanically isolated from a drill head assembly of said bottom hole assembly by one or more multi-degree of freedom vibration isolators or shock absorbers, the one or more multi-degree of freedom vibration isolators or shock absorbers utilizing a combination of flexible structures and hydraulic damping in multiple axes to provide isolation in multiple degrees of freedom.”

Regarding Claim 29, The prior art applied above does not disclose or render obvious: “a scheduler apparatus which includes a buffer for recording a stream of sensor data from said sensors, the scheduler apparatus determining whether the instrument package is in said continuous mode of operation or is in said survey mode of
operation based a determination that a variance of the sensor data in the buffer is less than a predetermined threshold.”

Claims 3-6, 9, 11-14, 16, 19, 20, 22, 24, 27, 28, and 30-38 are allowed as being dependent from an allowed base claims 2, 7, 15, 17, 18, 25, 26 and 29. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/
Supervisory Patent Examiner, Art Unit 2857